Citation Nr: 1646130	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-26 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disability, claimed as mitral valve
prolapse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1997 to December 2007.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in June 2014 and is now ready for appellate review.  

In June 2013, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is contained in the Virtual VA File.   
 
FINDING OF FACT

At no time since or proximate to the filing of the Veteran's claim has a ratable  heart disability been demonstrated.

CONCLUSION OF LAW

The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

.
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

With respect to the matter herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claim adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular disorders, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as cardiovascular disorders.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports (STRs), reflect treatment for symptoms to include chest pain, shortness of breath, and heart palpitations.  See eg., STRs dated April 16, 1998, and October 22, 1998.  Cardiac workups, to include stress tests, electrocardiograms and echocardiograms, were completed during service.  Mitral valve prolapse/prolapsing mitral valve leaflet syndrome were shown during service, and treatment therein included atenolol, a beta-blocker.  See eg., STR dated October 28, 2005.  

After service, a December 2009 VA examination showed a regular heart rate and rhythm and no heart murmur or clicks were demonstrated.  An echocardiogram conducted in conjunction with this examination demonstrated mild mitral valve regurgitation with an ejection fraction of 62 percent.  At that time, the Veteran reported that she stopped taking atenolol in 2005 because it made her drowsy.  The impression with respect to a cardiac disability was limited to the mild mitral valve regurgitation finding from the echocardiogram. 

A July 2012 VA examination revealed a regular heart rate and rhythm and no symptoms of mitral valve prolapse.  It was noted that the Veteran treated her symptoms of chest pain, dizziness, nausea, cold sweats, and fatigue with aspirin.  The examiner found that there was no current mitral valve prolapse, and the only cardiac diagnosis listed was a "past history" of mitral valve prolapse. 

Following receipt of a log of recent symptoms, to include chest pain and palpitations, which the Veteran stated she also experienced during service, as well as sworn testimony at the June 2013 hearing before the undersigned-wherein in the Veteran denied having a heart disability prior to service; testified that her initial symptoms of chest pain occurred during service; and reported that she is not currently taking a heart medication and manages her episodes of chest pain by sitting or lying down and taking aspirin-the Board in its June 2014 remand found that a VA examination was necessary that included an opinion as to whether the Veteran had mitral valve prolapse or another heart disability that was related to service.  

The August 2014 VA examination conducted pursuant to the June 2014 remand, documented to have included a review of the claims file, included an echocardiogram that did not reveal mitral valve prolapse or any other significant abnormalities.  The examiner concluded that, "[t]here is no current diagnosis of Mitral Valve Prolapse per echocardiogram completed August 18, 2014.  There is no medical evidence of heart disease."   

In the absence of any competent post-service evidence of mitral valve prolapse or an underlying heart disorder as a cause of the Veteran's chest pain and related symptoms, the Veteran's mitral valve prolapse shown in service is akin to a clinical finding without current residuals, and not representative of any cardiac pathology.  A clinical finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285(1999).  

In short, the Veteran has demonstrated no evidence of a ratable heart disability at any time since or proximate to the time that she filed her claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (there must be current disability for a grant of service connection); McClain v. Nicholson, 21 Vet. App. 319, 321(2007); (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).
With regard to the lay assertions of record, the Board recognizes that a layperson is competent provide evidence as to matters within his or her personal knowledge-to include, as in this case, continuity of chest pain and related symptoms.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, such report must be weighed against the medical and other evidence-in this case, the lack of any medical evidence of a ratable heart disability at any time since or proximate to the time that the Veteran filed her claim for service connection.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Finally, to whatever extent the lay assertions are being advanced in an attempt to actually establish the presence of a current heart disability that is related to service, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor her representative are shown to have the appropriate medical training and expertise, neither is competent to render a probative statement as to the presence of a current heart disability that may be related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

For the foregoing reasons, the Board concludes that the claim for service connection for heart disability must be denied.  In reaching this decision, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a heart disability is denied. 


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


